                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

RODNEY L. DONELSON,                           )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Case No. 4:16-cv-00637-AGF
                                              )
TROY STEELE,                                  )
                                              )
               Respondent.                    )

                              MEMORANDUM AND ORDER

       This closed matter, which was filed under 28 U.S.C. § 2254, is now before the

Court on Petitioner’s pro se motion (ECF No. 24) for the appointment of counsel. In his

motion, Petitioner also asks the Court whether he needs to file anything in connection

with the Court’s issuance of a Certificate of Appealability. As final judgment has been

entered and all proceedings in this Court are now closed, the Court will deny Petitioner’s

motion to appoint counsel. 1

       However, the Court will direct the Clerk of Court to send Petitioner a form notice

of appeal, which Petitioner may use if he wishes to appeal the Court’s judgment. Under

Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts,

Federal Rule of Appellate Procedure 4(a) governs the time to appeal in this case, and a

timely notice of appeal must be filed even where, as here, the Court has already issued a

Certificate of Appealability.


1
       If Petitioner files a notice of appeal, he may file a motion for appointment of counsel with
the Court of Appeals.
       Under Rule 4(a), a notice of appeal ordinarily must be filed within 30 days after

final judgment, but where, as here, a timely motion to alter or amend the judgment under

Federal Rule of Civil Procedure 59(e) has been filed, the time to file an appeal runs from

the entry of the order disposing of that motion. See Fed. R. App. P. 4(a)(4) (“If a party

files in the district court any of the following motions under the Federal Rules of Civil

Procedure [including a motion to alter or amend the judgment under Rule 59]--and does

so within the time allowed by those rules--the time to file an appeal runs for all parties

from the entry of the order disposing of the last such remaining motion.”); see also

Sanders v. Clemco Indus., 862 F.2d 161, 168 (8th Cir. 1988). Because the Court’s Order

denying Respondent’s timely Rule 59(e) motion to alter or amend the judgment was

entered on December 9, 2019, the time to file a notice of appeal will expire 30 days

thereafter, on January 8, 2020. If Petitioner wishes to file a notice of appeal, he must do

so by that date.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s pro se motion to appoint counsel is

DENIED. ECF No. 24.

       IT IS FURTHER ORDERED that the Clerk of Court shall send Petitioner a copy

of the Court’s form notice of appeal.


                                                  _______________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 26th day of December, 2019.



                                              2
